Dismissed and Memorandum Opinion filed November 20, 2008







Dismissed
and Memorandum Opinion filed November 20, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00842-CV
____________
 
JUAN C. HERNANDEZ & ASSOCIATES,
P.C., Appellant
 
V.
 
HOLLIDAY BUILDERS, INC., AMERICAN
EMPIRE SURPLUS LINES INSURANCE, INC., and AMERICAN EMPIRE
UNDERWRITERS, INC., Appellees
 

 
On Appeal from the 270th District
Court
Harris County, Texas
Trial Court Cause No.
2007-48263
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from an order signed May 14, 2008.  The clerk=s record was filed on October 31,
2008.  The record shows the trial court signed an order on August 28, 2008,
vacating the order of May 14, 2008.  




On
November 5, 2008, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating grounds
for continuing the appeal on or before November 15, 2008.  See Tex. R. App. P. 42.3(a).  On November
7, 2008, appellant=s counsel faxed a letter to this court in response to our
November 5th letter.  Counsel stated that he had spoken with appellees= counsel and neither party opposed
dismissal of the case for want of jurisdiction.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 20, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.